Case: 19-11284   Date Filed: 04/08/2020   Page: 1 of 13



                                                        [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 19-11284
                       Non-Argument Calendar
                     ________________________

                  D.C. Docket No. 5:17-cv-00494-TES



MIA HOLLINGSWORTH,

                                                           Plaintiff-Appellant,

                                 versus

LIBERTY MUTUAL INSURANCE
COMPANY,
a foreign insurance company,

                                                                    Defendant,

LM INSURANCE CORPORATION,

                                                         Defendant-Appellee.

                     ________________________

              Appeal from the United States District Court
                  for the Middle District of Georgia
                    ________________________

                             (April 8, 2020)
              Case: 19-11284        Date Filed: 04/08/2020   Page: 2 of 13



Before JILL PRYOR, HULL and MARCUS, Circuit Judges.

PER CURIAM:

      Mia Hollingsworth, proceeding pro se, appeals the district court’s order

granting summary judgment in favor of LM Insurance Corporation on her breach

of contract and bad faith claims arising out of LM’s alleged insufficient payment

for fire damage to her home. Hollingsworth contends that the district court erred in

concluding that no genuine issue of material fact existed regarding whether her

home was “wholly destroyed” within the meaning of Georgia’s Valued Policy

Statute, O.C.G.A. § 33-32-5(a). She further argues that even if her home was not

wholly destroyed, there were genuine issues of material fact concerning whether

LM breached the insurance agreement and whether LM acted in bad faith by

failing to pay the full repair cost of the damage to her home. After careful review,

we affirm the district court’s grant of summary judgment.

                               I.      BACKGROUND

A.    Factual Background

      In September 2017, a fire damaged Hollingworth’s home. The day after the

fire, Hollingsworth filed a claim with LM under an insurance policy contract.

About eight days later, an LM representative photographed the damage to the

home. Due to the nature of the damage, LM reassigned the claim to a large loss

adjuster.


                                             2
                 Case: 19-11284        Date Filed: 04/08/2020       Page: 3 of 13



      About two weeks after the fire, Hollingsworth met with the large loss

adjuster. He inspected the home and provided her with a repair estimate of

$190,299.00 eight days later. In addition to providing the estimate, the adjuster

also discussed with Hollingsworth the overall scope of the repairs as well as the

estimated time for their completion. He also advised that the house was not a total

loss, meaning that it would be repaired rather than completely rebuilt.

      Consistent with the terms of the insurance policy, Hollingsworth sought

 repair estimates from three different contractors. The first contractor never

 provided an estimate because Hollingsworth felt that the representative was

 “rude and dismissive” and that he wanted to make repairs based solely on LM’s

 estimate. Doc. 28-1 at 26.1

      Hollingsworth then met with a second contractor, who was recommended

 by LM. He provided a verbal estimate of around $320,000 for the repairs. He

 told Hollingsworth that he would provide a formal written estimate once he had

 consulted with an electrical sub-contractor, but he never did, despite receiving an

 electrical quote and multiple follow-up attempts by Hollingsworth. This

 contractor says he told Hollingsworth that the home was not a complete loss.

 Hollingsworth disputes this; according to her, he “did not state the Property was

 not a total loss.” Doc. 26-2 at 4.


      1
          “Doc. #” refers to the numbered entry on the district court’s docket.
                                                 3
             Case: 19-11284     Date Filed: 04/08/2020   Page: 4 of 13



     Hollingsworth’s third contractor provided a written estimate of $366,599.03

to repair the fire damage and, like the second contractor, “did not, at any point,

provide . . . an opinion that the Property was a total loss.” Doc. 24-2 at 4-5

Three days after Hollingsworth received the written estimate from the third

contractor, she informed the second contractor that she would not need his

services because she was “more comfortable with a local contractor with local

trades.” Doc. 26-3 at 21.

     At some point after receiving the initial estimate from LM’s adjuster,

Hollingsworth reached out to an engineering firm because she was concerned

about the scope of the proposed electrical work and repairs. After inspecting the

house, the engineering firm issued a structural engineering report supporting its

conclusions that repair of the home was “feasible.” Doc. 24-2 at 5; see also Doc.

26-2 at 3. Hollingsworth submitted this report to LM and informed it that she

believed that Georgia’s Valued Policy statute, O.C.G.A. § 33-32-5(a), applied to

her claim. She demanded payment of the policy limits consistent with the

statute.

     After receiving Hollingworth’s demand letter and reviewing the

engineering firm’s report, LM revised its repair estimate from $190,299.00 to

$232,698.27 and paid Hollingsworth the property’s actual cash value,




                                         4
                Case: 19-11284      Date Filed: 04/08/2020       Page: 5 of 13



 $163,427.95. 2 LM’s revised estimate included, among other things, the

 electrical quote from the second contractor and “reflect[ed] an agreed cost of

 restoration” between the second contractor and LM. Doc. 26-5 at 5.

       Despite the difference between LM’s estimate and the estimate of the

 contractor Hollingsworth chose to hire—the third contractor from whom she

 received an estimate—LM and the contractor “agreed to work towards reaching

 an agreed scope of damages” and discussed “a mutual plan to inspect certain

 exterior walls to investigate for any smoke damage.” Doc. 24-2 at 16.

 Hollingsworth filed this lawsuit before the inspection could take place.

       After the case was filed, LM hired another engineer to inspect the home.

 With the understanding that Hollingsworth considered her property to be a total

 loss, the engineer performed a visual and photographic survey of the house. He

 concluded, in a report detailing his observations, that in his “professional

 opinion” Hollingsworth’s home was “not damaged to the extent that it should be

 considered a total loss.” Doc. 24-8 at 7.

 B.    Procedural Background

       Hollingsworth brought this action against LM in the Middle District of

 Georgia for breach of contract and for bad faith regarding its duties under the



       2
        The actual cash value represents the replacement cost value minus the depreciation of
Hollingworth’s property at the time of the fire and the applicable deductible.
                                               5
              Case: 19-11284     Date Filed: 04/08/2020   Page: 6 of 13



 insurance policy. LM moved for summary judgment, arguing that it had

 complied with the terms of the insurance policy because Hollingsworth’s home

 was not “wholly destroyed” under Georgia law, O.C.G.A. § 33-32-5(a), and that

 it did not act in bad faith because it paid Hollingsworth as required by the terms

 of the policy. The district court agreed and granted LM’s motion. This appeal

 followed.

                        II.    STANDARD OF REVIEW

      We review a district court’s grant of summary judgment de novo, viewing all

the evidence, and drawing all reasonable factual inferences, in favor of the

nonmoving party. Boyle v. City of Pell City, 866 F.3d 1280, 1288 (11th Cir. 2017).

Summary judgment is appropriate if the movant demonstrates that there is no

genuine issue as to any material fact and is entitled to judgment as a matter of law.

Id.; Fed. R. Civ. P. 56(a). “[U]nsupported speculation does not meet a party’s

burden of producing some defense to a summary judgment motion.” Cordoba v.

Dillard’s, Inc., 419 F.3d 1169, 1181 (11th Cir. 2005) (alterations adopted) (internal

quotation marks omitted). “[T]here must be enough of a showing that the jury

could reasonably find for that party.” Walker v. Darby, 911 F.2d 1573, 1577 (11th

Cir. 1990).




                                          6
              Case: 19-11284     Date Filed: 04/08/2020   Page: 7 of 13



                               III.   DISCUSSION

A.    Breach of Contract

      In order to prove a breach of contract claim under Georgia law, a plaintiff

must demonstrate: (1) a valid contract, (2) breach of that contract, and

(3) damages caused by the breach. See Bartholomew v. AGL Res., Inc., 361 F.3d
1333, 1339 (11th Cir. 2004). Hollingsworth alleged that “failure to pay the

replacement cost [of her home]” was a breach of the insurance contract. Doc. 1 at

3. She based this allegation on Georgia’s Valued Policy Statute, which provides

that the insurance policy limit of a one- or two-family residential building or

structure is “taken conclusively to be the value of the property” whenever the

property is “wholly destroyed” by fire without fraudulent or criminal fault by the

policyholder or her agent. O.C.G.A. § 33-32-5(a). The statute, which is intended

to protect property owners from the burden of proving the value of property after it

has been wholly destroyed, entitles a property owner to recover the policy limit.

Marchman v. Grange Mut. Ins. Co., 500 S.E.2d 659, 661 (Ga. Ct. App. 1998) As

explained below, this statute does not apply to Hollingsworth’s claim because she

has provided no evidence that her home was wholly destroyed. Thus, LM did not

breach the insurance policy by paying the actual cash value of the claim and

committing to pay the repair costs rather than paying the policy limit.




                                          7
                Case: 19-11284        Date Filed: 04/08/2020       Page: 8 of 13



       Georgia law does not define “wholly destroyed,” but two cases from the

Georgia Court of Appeals are instructive.3 The first case is Allstate Insurance Co.

v. Baugh, 327 S.E.2d 576 (Ga. Ct. App. 1985). In Baugh, the insurer contended

that the trial court erred in charging the jury on Georgia’s Valued Policy statute,

arguing that such a charge was unauthorized by the evidence. The court disagreed,

noting that because there was “at least some evidence of record that appellees’

home was totally destroyed,” the trial court’s charge was appropriate. Id. at 579

(emphasis added).

       The second case is Georgia Farm Bureau Mutual Insurance Co. v. Brown,

385 S.E.2d 87 (Ga. Ct. App. 1989). In Brown, the Georgia Court of Appeals

reviewed a trial court’s denial of an insurer’s motion for judgment notwithstanding

a jury’s verdict awarding the plaintiff the policy limits when a fire “destroyed” his

home. The Court of Appeals held that because the evidence demonstrated that the

cost of repair was higher than the cost of replacement, and photos demonstrated

that the house “was substantially gutted by the fire,” the trial court correctly denied

the insurer’s motion. Id. at 90. The evidence on record in this case falls short of

that in Baugh and Brown: It failed to demonstrate that Hollingworth’s home was



       3
          When determining the law of Georgia, this Court must follow the decisions of the
state’s highest court, and in the absence of such decisions on an issue, must adhere to the
decisions of the state’s intermediate appellate courts unless there is some persuasive indication
that the state’s highest court would decide the issues otherwise. Flintkote Co. v. Dravo Corp.,
678 F.2d 942, 945 (11th Cir. 1982).
                                                 8
               Case: 19-11284    Date Filed: 04/08/2020    Page: 9 of 13



substantially gutted or that the cost of repair was higher than the cost of

replacement.

      Hollingsworth contends that several pieces of evidence precluded summary

judgment on the issue of whether her home was wholly destroyed: photographs

showing substantial damage to her dining room, evidence of extensive smoke

damage, and her statements in her deposition describing the home as wholly

destroyed. Taken together, this evidence failed to establish a genuine issue of

material fact as to whether her home was wholly destroyed under Georgia’s

Valued Policy Statute. The photographs of Hollingsworth’s home taken two

weeks after the fire showed that only three of the home’s seven rooms sustained

any damage, with only two of those rooms having suffered any significant damage.

None of the other rooms in the home showed visible fire damage. Such damage

falls short of the “substantial[] gutting” described by Brown. That there was

smoke damage—for which Hollingsworth’s chosen contractor quoted a repair

cost—also does not suggest that Hollingsworth’s home was wholly destroyed.

Hollingsworth presented no evidence other than her own testimony that the extent

of the smoke damage amounted to a “wholly destroyed” home. The evidence that

her chosen contractor included the smoke damage in his repair cost cuts against

this notion.




                                           9
               Case: 19-11284       Date Filed: 04/08/2020       Page: 10 of 13



       Hollingsworth also contends that her assertions in her deposition that the

home was wholly destroyed sufficed to withstand summary judgment. But the

deposition testimony on which she relies merely details Hollingsworth’s view of

the how the smoke damage and the photographs establish that her home was

wholly destroyed. As discussed above, the photographs and evidence of smoke

damage fall short. Her deposition testimony is therefore not enough to establish a

genuine issue of material fact as to whether her home was wholly destroyed.

Accordingly, the district court did not err in granting summary judgment in LM’s

favor on Hollingsworth’s breach of contract claim.4

B.     Bad Faith

       Under Georgia law, if an insurer in bad faith refuses to pay a valid insurance

claim within 60 days after a payment demand has been made by the policyholder,

the insurer is liable for the loss, up to 50 percent of the liability of the insurer for

the loss, and all reasonable attorneys’ fees for the prosecution of the action against

the insurer. O.C.G.A. § 33-4-6(a); Broughton v. Fla. Int’l Underwriters, Inc., 139
F.3d 861, 864 (11th Cir. 1998). Georgia courts have interpreted this statute to


       4
         Hollingsworth contends that the district court conflated her breach of contract claim
with her claim seeking application of Georgia’s Valued Policy statute, and even if the home
could not be deemed “wholly destroyed,” LM was in breach of the insurance contract by paying
her claim based on its own estimate rather than the higher estimate of Hollingworth’s selected
contractor. But she did not advance this theory of liability in the district court. Nor does her
complaint support this theory. Because Hollingsworth raised this new theory for the first time on
appeal, we decline to address its merits. See Access Now, Inc. v. SW Airlines Co., 385 F.3d
1324, 1334-35 (11th Cir. 2004).
                                               10
             Case: 19-11284     Date Filed: 04/08/2020    Page: 11 of 13



impart liability to an insurance company “when it fails to pay a covered loss within

60 days after a demand for payment has been made and there has been a finding

that the refusal to pay was in bad faith.” Brown v. Ohio Cas. Ins. Co., 519 S.E.2d
726, 727 (Ga. Ct. App. 1999). Because there is no genuine issue of material fact as

to whether LM paid Hollingsworth’s claim—it did—the district court did not err in

granting summary judgment in LM’s favor.

      Hollingsworth argues that LM acted in bad faith by: (1) terminating

payment for her living expenses after 10 months, even though experts advised that

10 to 12 months were needed to complete repairs, (2) intentionally excluding the

smoke damage in an attempt to lower the repair cost, (3) refusing to return to her

home to conduct an inspection when the presence of smoke damage behind the

walls became known, and (4) pressuring her selected contractor to agree to

complete the repairs for a lower price than was estimated to Hollingsworth. She

contends that on account of these actions, LM failed to pay the actual loss to which

she was entitled under the insurance policy.

      As an initial matter, the terms of the insurance policy required that LM pay

Hollingsworth the actual cash value of the damage to the home before the

completion of repairs, which it did. That LM paid Hollingsworth for the covered

loss is enough to defeat the bad faith claim. Also in LM’s favor is the fact that the

evidence does not support Hollingsworth’s characterization of LM’s actions.


                                         11
             Case: 19-11284     Date Filed: 04/08/2020   Page: 12 of 13



      Regarding the living expenses, Hollingsworth’s insurance policy stated that

LM would pay her additional living expenses for the shortest time required to

complete repairs, which it estimated was only approximately six months. The

record demonstrates that Hollingsworth had not started repairs as of eight months

after the fire. And Hollingsworth provides no authority in support of her argument

that, given the language of the insurance policy, suspending these living expenses

was in bad faith. Therefore, we cannot conclude LM acted in bad faith by halting

the payments for Hollingsworth’s living expenses.

      As to Hollingsworth’s contentions that LM intentionally excluded the smoke

damage to lower the repair cost estimate and that it refused to return to her home to

inspect once smoke damage became known, she provides no evidence in support.

To the contrary, the record established that LM agreed to work with

Hollingworth’s chosen contractor to reach an agreement as to the scope of the

damages and subsequent repair, including the smoke damage. This effort was

ongoing when Hollinsworth filed this action. Thus, the evidence fails to establish

bad faith on LM’s part.

      Lastly, as to Hollingsworth’s suggestion that LM pressured her selected

contractor to complete the repairs at a reduced cost, she provides no evidence to

support this assertion. Thus, she cannot establish bad faith on LM’s part. See

Cordoba, 419 F.3d at 1181.


                                         12
               Case: 19-11284        Date Filed: 04/08/2020       Page: 13 of 13



       The district court did not err by granting summary judgment to LM on

Hollingsworth’s bad faith claim because there was no genuine issue of material

fact that she was entitled to more than the cost of the repairs LM was willing to

make and the actual cash value, which LM paid 34 days after her payment

demand. 5

                                       CONCLUSION

       For the reasons set forth above, we affirm the district court’s grant of

summary judgment in LM’s favor.

       AFFIRMED.




       5
         Hollingsworth contends that the district court improperly weighed the evidence in
reaching its decision. But our review is de novo, and as discussed above, the evidence fails to
establish a genuine issue of material fact as to either of Hollingworth’s claims.
                                                13